The opinion of the court was delivered by
Gibson, C. J
— The judgment of a court of competent jurisdiction, directly on the point, is conclusive in every subsequent proceeding. In an action on a recognisance, therefore, the propriety of the forfeiture cannot be investigated; nor can there be other evidence of the fact of forfeiture, than the record itself. The defendant had an opportunity to object in the Court of Quarter Sessions; and the decision against him there, is conclusive. In a Scire Facias, against special bail, the defendant can discharge himself only by an exoneretur, which must appear of record; and the discharge of an insolvent debtor is conclusive evidence that he has complied with the exigencies of the insolvent acts, (Sheets v. Hawk, 14 Serg. & Rawle, 173;) and the converse has been decided in Gallagher v. Kenedy, during the present term. In like manner, it is held, that the orders and decrees of the Orphans’ Court are conclusive in a collateral proceeding; éven the case of an administration account, which was an exception, has lately been brought within the general principle. There is a dangerous, and, I fear, a growing .tendency to explain, and even disprove the public records by. parol evidence, which, if not checked by this court, will produce pernicious consequences. In the case before us, the forfeiture of the recognisance was conclusively established' by the record; and the charge of the judge who tried the cause, was substantially right.
Judgment affirmed.